                                           Case 4:20-cv-04026-YGR Document 9 Filed 03/01/21 Page 1 of 1




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSHUA SPENCER HILL,
                                   4                                                          Case No. 20-cv-04026-YGR (PR)
                                                         Petitioner,
                                   5
                                                  v.                                          ORDER OF DISMISSAL WITHOUT
                                   6                                                          PREJUDICE
                                         SUMER BROOKS,
                                   7
                                                         Respondent.
                                   8

                                   9           Petitioner, a state prisoner proceeding pro se, filed an incomplete habeas corpus petition

                                  10   form. See Dkt. 1. In an Order dated January 13, 2021, after conducting a preliminary review of

                                  11   the petition, the Court found the record did not contain enough information to permit it to ascertain

                                  12   whether Petitioner’s claims were cognizable. See Dkt. 8 at 1-2. The Court added that it was
Northern District of California
 United States District Court




                                  13   “unclear” exactly what Petitioner was challenging. Id. Thus, the Court determined that it could

                                  14   not fairly evaluate the petition in its present state, nor could it be certain that Petitioner intended to

                                  15   file a 28 U.S.C. § 2254 petition at all. Id. The Court dismissed the petition and granted Petitioner

                                  16   twenty-eight days to allow him an opportunity to file either a proper 28 U.S.C. § 2254 petition or a

                                  17   proper 42 U.S.C. § 1983 complaint, or to suffer dismissal of the petition without prejudice. Id.

                                  18   The Court gave Petitioner specific instructions on how to file either an amended petition or a civil

                                  19   rights complaint, as well as how to ascertain the filing fees involved in each filing. Id. at 2-5. The

                                  20   Court also granted Petitioner’s application for in forma pauperis status.

                                  21           More than twenty-eight days have passed, and Petitioner has failed to file either an

                                  22   amended petition or a civil rights complaint. Accordingly, this action is DISMISSED without

                                  23   prejudice. The Clerk of the Court shall close the file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: March 1, 2021

                                  26                                                      ______________________________________
                                                                                          JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                      United States District Judge
                                  28
